DETAILED ACTION
The following Office action concerns Patent Application Number 16/863,415.  Claims 1-15 are pending in the application.
Claims 6 and 8-15 have been withdrawn from consideration as being drawn to non-elected inventions.
Election/Restrictions
A restriction requirement was sent to the Applicant on September 6, 2022.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on September 19, 2022 and elected Group II, claims 1-5 and 7, without traverse.  Accordingly, claims 6 and 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Daito et al (JP 2016-196548, m.t.) in view of Chen (US 2022/0056225) and Liang et al (US 2009/0294057).
Daito et al teaches a resin composition comprising a maleimide resin, a benzoxazine resin, and a core-shell rubber (par. 18, 79).  The amount of maleimide resin is 1-25 % by weight (par. 37).  The amount of benzoxazine resin is 1-25 % by weight (par. 54).  The amount of maleimide resin is preferably 35-80 % based on the total of maleimide and benzoxazine resins (par. 55).  The amount of rubber is 0.1-10 % by weight (par. 83).  The corresponding amounts based upon 100 parts maleimide are 25-85 parts benzoxazine resin and about 0.4-40 parts core-shell rubber.  The term “resin” is used herein according to the definition of “resin” in the instant specification.
The core-shell rubber includes a shell layer of methyl methacrylate (par. 80).  The maleimide resin includes a compound shown by formula (1-1), which is known in the art as polyphenylmethane maleimide or BMI-2000 (par. 35-36).  The composition further includes inorganic filler (par. 18). The composition is used to make a printed circuit board (par. 1).
Daito et al in view of Liang et al does not teach that the benzoxazine resin includes a vinyl group.
However, Chen teaches curable resin composition comprising allyl-containing benzoxazine resin (par. 25).  The allyl-containing benzoxazine resin is a prepolymer of olefin and benzoxazine as that term is defined in the instant application.  The allyl-containing benzoxazine resin improves heat resistance, toughness, dielectric and processability of the composition (par. 10, 26).  The resin composition is used to make a printed circuit board (par. 1).  A person of ordinary skill in the art would have been motivated to combine the allyl-containing benzoxazine resin of Chen with the resin composition of Daito et al in view of Liang et al in order to obtain a printed circuit board having improved heat resistance, toughness, dielectric and processing properties.
Daito et al in view of Chen does not teach the core-shell ratio of the rubber or that the core is a diene polymer.
However, Liang et al teaches a curable resin composition comprising a core-shell rubber having a core of diene polymer and a shell of methacrylate polymer, wherein the core is  50-95 % by weight and the shell is 5-50 % by weight of the particle (par. 50-51).  The corresponding core-shell ratio is 5:5 to 9.5:0.5.  The core-shell rubber provides toughness (par. 59).  A person of ordinary skill in the art would have been motivated to combine the core-shell rubber of Liang et al with the resin composition of Daito et al in view of Chen in order to obtain a resin composition having improved toughness.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        October 24, 2022